Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 1 of 28




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

   THOMAS ALTOMARE, individually and                     Case No.
   on behalf of all others similarly situated,
                                                         CLASS ACTION
                                   Plaintiff,
                                                         COMPLAINT FOR VIOLATION OF
                         v.                              THE FEDERAL SECURITIES
                                                         LAWS
   ROYAL CARIBBEAN CRUISES LTD.,
   RICHARD FAIN, JASON LIBERTY,                          Jury Trial Demanded
   and MICHAEL BAYLEY,

                                  Defendants.


         Plaintiff Thomas Altomare (“Plaintiff”), individually and on behalf of all others similarly

  situated, alleges the following based on personal knowledge as to Plaintiff and Plaintiff’s own acts,

  and upon information and belief as to all other matters based upon the investigation conducted by

  and through Plaintiff’s attorneys, which included, among other things, a review of press releases

  and other public statements issued by and regarding Royal Caribbean Cruises Ltd. (“Royal

  Caribbean” or the “Company”) and media and analyst reports about the Company. Plaintiff

  believes that substantial additional evidentiary support will exist for the allegations set forth herein

  after a reasonable opportunity for discovery.

                                     NATURE OF THE ACTION

         1.       This is a securities class action on behalf of all persons and entities other than

  Defendants (as defined herein) that purchased or otherwise acquired Royal Caribbean securities

  from February 4, 2020, through March 17, 2020, both dates inclusive (the “Class Period”), who

  were damaged thereby (the “Class”), seeking to pursue remedies under Sections 10(b) and 20(a)




         {00401996;1 }                               1
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 2 of 28




  of the Securities Exchange Act of 1934 (the “Exchange Act”), and United States (“U.S.”)

  Securities and Exchange Commission (“SEC”) Rule 10b-5 promulgated thereunder.

         2.       Royal Caribbean is the world’s second largest cruise company. The Company

  controls and operates four global cruise brands: Royal Caribbean International, Celebrity Cruises,

  Azamara, and Silversea Cruises. Together, all of the Company’s brands operate a combined sixty-

  one cruise ships, visiting over 1,000 destinations across all seven continents. Based on 2019

  results, Royal Caribbean generated 58%, 18%, and 14% of its revenues from customer bookings

  originating in North America, Europe, and Asia/Pacific, respectively.

         3.       The outbreak of infectious diseases is a major threat to the cruise industry. In 2010,

  the World Health Organization (“WHO”) identified norovirus and influenza outbreaks as “the

  major public health challenges for the cruise industry.” It was widely known, and reported by the

  Centers for Disease Control and Prevention (“CDC”), that cruise ships are often settings for

  outbreaks of infectious diseases because of their closed environment and contact between travelers

  from many countries. Because an estimated 30 million passengers are transported on 272 cruise

  ships worldwide each year, the outbreak of disease on cruise ships poses a major risk to Royal

  Caribbean’s financial results as well as the Company’s customer bookings for future voyages.

         4.       In December 2019, the first case of the novel coronavirus strain (“COVID-19”) was

  reported in China. On January 20, 2020, the WHO and media outlets reported that confirmed cases

  of COVID-19 were discovered outside of mainland China—in Japan, South Korea, and Thailand.

  On January 21, 2020, the first case was reported in the U.S. Thereafter, the virus quickly

  snowballed into a global pandemic. On January 31, 2020, China’s envoy to the United Nations

  attested that there had been more than 9,800 confirmed cases of the virus in China, with twenty-




         {00401996;1 }                              2
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 3 of 28




  three deaths. News reports that day indicated that the virus had spread to at least eighteen other

  countries.

         5.       Starting in January 2020, as the situation in China escalated, cruise companies,

  including Royal Caribbean, cancelled voyages in that region. Customer bookings were also

  declining in regions outside China as vacationers were worried about the global spread of the virus.

  In early February 2020, despite this slowdown to Royal Caribbean’s overall bookings, the

  Company assured investors that it was only experiencing a slowdown from bookings in China.

  For example, on February 4, 2020, Royal Caribbean stated that they were “[not] seeing a big

  impact on overall bookings [outside China].”

         6.       In the first quarter of 2020, hundreds of COVID-19 cases were reported on at least

  thirteen Royal Caribbean ships, which later resulted in multiple fatalities and wrongful death

  lawsuits against the Company. Meanwhile, Royal Caribbean assured the investing public that its

  safety protocols were “aggressive” and would “ultimately contain the virus.” Despite these

  assurances, the Company’s policies and procedures were grossly inadequate to control the spread

  of the virus and failed to protect the health of its passengers and crews. The Company’s disregard

  of reasonable safety measures exacerbated the spread of COVID-19 throughout the world.

         7.       During the Class Period, Defendants made false and/or misleading statements and

  failed to disclose material adverse facts about the Company’s decrease in bookings outside China,

  and its inadequate policies and procedures to prevent the spread of COVID-19 on its ships. As a

  result of these misrepresentations, Defendants caused Royal Caribbean stock to trade at artificially

  high prices during the Class Period.

         8.       As the scope of the impact COVID-19 had on the Company’s overall bookings and

  the inability of Royal Caribbean to prevent the virus’ spread on its ships was revealed through a




         {00401996;1 }                             3
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 4 of 28




  series of corrective disclosures, the price of Royal Caribbean stock declined significantly and

  reflected the true value of the Company’s stock.

         9.       On February 13, 2020, Royal Caribbean issued a press release stating that it had

  cancelled eighteen voyages in Southeast Asia due to recent travel restrictions. The Company also

  warned that “[w]hile the early impact due to concerns about the coronavirus is mainly related to

  Asia, recent bookings for our broader business have also been softer.” Despite this warning,

  Defendants conditioned investors to believe that Royal Caribbean’s overall financial performance

  had not been materially impacted by COVID-19 concerns. Defendants also assured investors that

  it had implemented adequate measures to protect its guests and crew. On this news, Royal

  Caribbean’s stock price declined more than 3% over the following trading session.

         10.      Then on February 25, 2020, the Company filed its 2019 Form 10-K, indicating that

  COVID-19 concerns were negatively impacting its overall business. Specifically, the filing stated

  that “efforts by China and other countries . . . to contain the spread of the disease have adversely

  impacted our business, including a drop in demand for cruises.” The Company continued, stating:

  “These concerns and restrictions over the outbreak are impacting our bookings and are having, and

  are likely to continue to have, a material impact on our overall financial performance.” On this

  news, Royal Caribbean’s stock price declined more than 14% over the following two trading

  sessions.

         11.      On March 10, 2020, it was revealed that COVID-19 was severely impacting Royal

  Caribbean’s 2020 customer booking and that its safety measures were completely inadequate to

  prevent the spread of the virus on its ships. On that date, the Company withdrew its 2020 financial

  guidance, increased its revolving credit facility by $550 million, and announced that it would take




         {00401996;1 }                               4
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 5 of 28




  cost-cutting actions due to the proliferation of COVID-19. On this news, Royal Caribbean’s stock

  price declined more than 14% over the next trading session.

         12.      On March 11, 2020, Carnival Corporation (“Carnival”), the Company’s largest

  competitor, announced a 60-day suspension of all operations, prompting concern that Royal

  Caribbean would follow suit. The Company also cancelled two cruises, beginning a series of

  cancellations and suspensions to follow. On this news, Royal Caribbean’s stock price declined

  almost 32% over the next trading session.

         13.      Then on March 13, 2020, the Company announced a suspension of all U.S. cruises

  for thirty days. The next day, on March 14, 2020, Royal Caribbean announced that it would

  suspend global operations for thirty days. Nevertheless, the Company failed to disclose that

  resumption of operation in thirty days was unrealistic and impossible given Royal Caribbean’s

  inability to control the virus on its ships. On this news, Royal Caribbean’s stock price declined

  more than 7% over the next trading session.

         14.      On March 16, 2020, the Company revealed that its global operations could be

  suspended longer than anticipated, announcing the cancellations of two additional cruises

  throughout April and into May. On this news, Royal Caribbean’s stock price declined more than

  7% over the following trading session.

         15.      Finally, the financial impact of the Company’s false and misleading statements

  and/or omissions was revealed as analysts downgraded Royal Caribbean’s stock and slashed their

  price targets. For example, on March 18, 2020, before trading opened, Stifel Nicolaus (“Stifel”)

  cut its one-year price target on Royal Caribbean from $161 to $40. On this news, Royal

  Caribbean’s stock price declined more than 19% over the following trading session.




         {00401996;1 }                           5
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 6 of 28




         16.      Shortly after the Class Period, lawsuits were filed against Royal Caribbean that

  exposed the Company’s inadequate execution of safety protocols. Two lawsuits were filed in

  connection with the Company’s inability to protect its crews, one lawsuit by the family of a crew

  member who died after contracting COVID-19 and another lawsuit was filed on behalf of more

  than a thousand crew members working on the Company’s Celebrity Cruises line. These lawsuits

  alleged, among other things, that Royal Caribbean refused to allow crew members to wear masks,

  allowed crews to hold parties with long buffet lines, and required joint participation in drills even

  after operations ceased.

         17.      As a result of Defendants’ wrongful acts and misleading statements, and the

  precipitous decline in the market value of the Company’s securities, Plaintiff and other Class

  members have suffered significant losses and damages.

                                   JURISDICTION AND VENUE

         18.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

  Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC, 17

  C.F.R. § 240.10b-5.

         19.      This Court has jurisdiction over the subject matter of this action pursuant to 28

  U.S.C. §§ 1331 and 1337, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

         20.      Venue is proper in this District pursuant to Section 27 of the Exchange Act, 15

  U.S.C. § 78aa and 28 U.S.C. § 1391(b), as a substantial part of the events or omissions giving rise

  to the claim occurred in this District and many of the false and misleading statements alleged

  herein were disseminated in this District.

         21.      In connection with the acts alleged in this complaint, Defendants, directly or

  indirectly, used the means and instrumentalities of interstate commerce, including, but not limited




         {00401996;1 }                             6
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 7 of 28




  to, the mails, interstate telephone communications, and the facilities of the national securities

  markets.

                                              PARTIES

         22.      Plaintiff, as set forth in the attached Certification, acquired Royal Caribbean

  securities at artificially inflated prices during the Class Period and was damaged upon the

  revelation of the alleged corrective disclosures.

         23.      Defendant Royal Caribbean is headquartered in Miami, Florida, and is incorporated

  in the Republic of Liberia. The Company’s common stock is traded on the New York Stock

  Exchange in the U.S., an efficient market, under the ticker symbol “RCL.”

         24.      Defendant Richard Fain (“Fain”) was at all relevant times Royal Caribbean’s

  Chairman and Chief Executive Officer (“CEO”).

         25.      Defendant Jason Liberty (“Liberty”) was at all relevant times Royal Caribbean’s

  Executive Vice President and Chief Financial Officer (“CFO”).           Liberty is responsible for

  overseeing the company’s Treasury, Accounting, Corporate, Strategic and Revenue Planning,

  Corporate Development, Information Technology, Supply Chain, Risk Management, Legal, Port

  Operations, Deployment, Internal Audit and Investor Relations.

         26.      Defendant Michael Bayley (“Bayley”) was at all relevant times Royal Caribbean

  International’s President and CEO.

         27.      Defendants Fain, Liberty, and Bayley are sometimes referred to herein as the

  “Individual Defendants.” Royal Caribbean and the Individual Defendants are collectively referred

  to herein as “Defendants.”

         28.      The Individual Defendants, because of their positions with the Company, possessed

  the power and authority to control the contents of, inter alia, Royal Caribbean’s quarterly reports,

  press releases, and presentations to securities analysts, money and portfolio managers, and


         {00401996;1 }                                7
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 8 of 28




  institutional investors, i.e., the market. They were provided with copies of the Company’s reports

  and press releases alleged herein to be misleading prior to or shortly after their issuance and had

  the ability and opportunity to prevent their issuance or cause them to be corrected. Because of

  their positions with the Company and their access to material non-public information available to

  them but not to the public, the Individual Defendants knew that the adverse facts specified herein

  had not been disclosed to and were being concealed from the public and that the positive

  representations being made were then materially false and misleading. The Individual Defendants

  are liable for the false and misleading statements pleaded herein.

                                 SUBSTANTIVE ALLEGATIONS

                                             Background

         29.      Royal Caribbean was founded in 1968 as a partnership. Its corporate structure has

  evolved over the years, and it was incorporated on July 23, 1985, in the Republic of Liberia, under

  the Business Corporation Act of Liberia. The Company is headquartered in Miami, Florida, and

  it has offices and a network of international representatives around the world, which primarily

  focus on sales and market development. It is currently the second largest cruise line company in

  the world behind Carnival.

         30.      In December 2019, the first case of COVID-19 was reported in China. On January

  20, 2020, the WHO and media outlets reported that confirmed cases of COVID-19 were discovered

  outside of mainland China—in Japan, South Korea, and Thailand, raising concerns about the speed

  of the virus’s spread across borders. On January 21, 2020, the first case was reported in the U.S.

  Thereafter, the virus exponentially spread around the world, creating a major health risk for Royal

  Caribbean and other companies within the cruise industry. On January 31, 2020, China’s envoy

  to the United Nations attested that there had been more than 9,800 confirmed cases of the virus in

  China, with 213 deaths. News reports that day revealed that the virus had spread to at least eighteen


         {00401996;1 }                             8
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 9 of 28




  other countries, confirming earlier concerns over the virus’s global spread. Regardless of this

  news, Royal Caribbean continued to operate its cruises as usual, to all regions except quarantined

  regions such as China and southeast Asia.

          31.      Unsurprisingly, the risk COVID-19 posed began to seep into the cruise industry in

  January 2020. For example, on January 20, 2020, a passenger on Carnival’s Diamond Princess

  ship tested positive for the virus, requiring passengers aboard the ship to quarantine while the ship

  was sailing near Hong Kong. Ultimately, 712 Diamond Princess passengers tested positive for

  the virus, resulting in nine deaths.1

          32.      Vacationers around the world were justifiably concerned with boarding cruise ships

  in late January and early February, leading to a decrease in global bookings. Despite being a

  historically strong season for bookings in the industry, Carnival admitted that, for the seven week

  period beginning January 26, 2020, “booking volumes for the remainder of 2020 were

  meaningfully behind the prior year on a comparable basis as a result of the effects of COVID-19.”2

  Similarly, another of Royal Caribbean’s largest competitors, Norwegian Cruise Line

  (“Norwegian”), admitted on or around February 20, 2020, that Norwegian was no longer seeing a

  “week-over-week acceleration in the declines in bookings and increases in cancellations” in the

  last five days “compared to the prior three weeks.”3 Importantly, both companies noted that

  bookings were down across all markets, not just China. Industry analysts also observed similar

  decreases.



  1
    Leah F. Moriarty, Public Health Responses to COVID-19 Outbreaks on Cruise Ships, Centers
  for Disease Control and Prevention (Mar. 27, 2020),
  https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm.
  2
    Carnival Corp., Current Report (Form 8-K) (Mar. 19, 2020).
  3
    NCLH Sees ‘Meaningful Decrease in Bookings’, Cruise Industry News (Feb. 20, 2020),
  https://www.cruiseindustrynews.com/cruise-news/22485-nclh-sees-meaningful-decrease-in-
  bookings.html.

          {00401996;1 }                            9
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 10 of 28




         33.      Despite the industry reporting significant declines in bookings, Royal Caribbean

  assured investors in early February 2020 that there was little to worry about the impact of COVID-

  19 on its markets outside Asia. Specifically, Royal Caribbean touted that there was robust demand

  for cruises in the American and European markets with no sign of a slowdown.

         34.      As a significant amount of vacationers avoided cruises, those who boarded ships

  experienced grossly inadequate safety procedures which the Company purported would

  “ultimately contain the virus.”    Between February and March 2020, Royal Caribbean was

  responsible for spreading hundreds of COVID-19 cases and multiple deaths because of the

  insufficient safety measures that the Company had assured investors were “aggressive.”

         35.      For example, on February 7, 2020, Royal Caribbean’s Anthem of the Seas ship

  docked in New Jersey and immediately brought four symptomatic passengers to be tested for the

  virus. Regardless, the Company sent workers aboard to disinfect the ship without masks or other

  protective equipment. In the days prior to the ship docking, passengers reported that they were

  not even aware of the possible illnesses, as the ship continued activities as usual. All passengers

  were simply sent home after docking, irrespective of the test results.

         36.      Three crew members who contracted COVID-19 on the Company’s Symphony of

  the Seas ship in early March 2020 had died by mid-April 2020. One crew member’s family filed

  a wrongful death lawsuit against Royal Caribbean in Florida state court, alleging that Royal

  Caribbean failed to follow basic safety measures on the ship.

         37.      Royal Caribbean also left their employees stranded on contaminated ships after they

  disembarked their passengers. One instance of this occurred on or around March 15, 2020, on

  Royal Caribbean’s Oasis of the Seas. Crew members on the ship reported that they were

  encouraged to socialize without any social distancing or protective masks or gloves. They also




         {00401996;1 }                            10
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 11 of 28




  reported that the captain of the ship repeatedly told crew members that the “ship [was] very

  healthy” and that “we don’t have any cases on board.” Nearly two weeks later, the captain

  announced that fourteen crew members on the ship tested positive for COVID-19 and ordered

  employees to self-quarantine. At least nine people were hospitalized from the incident, resulting

  in at least one death.

          38.      Royal Caribbean’s Celebrity Apex in France was no exception to lax safety

  standards. On that ship, a crew member reported that her supervisors refused to allow the crew to

  wear masks or step up sanitation measures on board the ship, despite rising numbers of cases across

  France. The crew member testified that “[the crew] didn’t get proper information” and that

  supervisors dismissed rumors that contractors coming off the ship tested positive for the virus. On

  March 25, 2020, more than 200 crew members tested positive for the virus. One of these crew

  members filed a class action lawsuit alleging that the Company failed to observe social distancing

  measures, failed to provide masks, and even held a party that featured long buffet lines.

          39.      Despite Royal Caribbean’s lax safety policies and procedures, the Company

  continually conditioned investors to believe that they were executing on measures to contain the

  spread of COVID-19.

           Materially False and Misleading Statements Issued During the Class Period

          40.      The Class Period begins on February 4, 2020, when Royal Caribbean issued a press

  release with 2019 financial results, 2020 earnings guidance, and COVID-19 updates.             The

  Company held an earnings call with investors on the same day. The press release read: “The

  company is very encouraged about the demand environment for 2020. Wave Season4 has


  4
    Wave Season is considered the “Black Friday” of the cruise industry, as it is a period from
  January to March where cruise companies offer discounted rates and deals to incentivize customers
  to book cruises early for the year. Given that cruise companies expect a heavy booking volume
  during this period, it can be used as an indicator for customer demand for the upcoming year.


          {00401996;1 }                           11
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 12 of 28




  started on a strong note with overall rates higher than same time last year and booked load

  factors ahead of same time last year on a like-for-like basis.”5 During the conference call with

  investors later that day, the Company’s CEO, Defendant Fain, discussed the impact of COVID-

  19, stating: “[o]ne important bright spot is that looking beyond the current outbreak we aren't

  seeing a big impact on overall bookings elsewhere.”6

         41.      Royal Caribbean’s CFO, Defendant Liberty, further assured investors that the

  demand environment was strong and “over the last three months bookings have been consistently

  outpacing same time last year and Wave is off to an excellent start with 2020 booking trends

  ahead for each of our four brands.” He went on to say that “[i]n fact the second full week of

  January was a record booking week for the company.”

         42.      During the call, Royal Caribbean’s executives explained that the positive trend in

  booking came from North America and Europe, where the pandemic was not yet concentrated.

  Despite significant concerns over COVID-19, Defendant Liberty touted “ongoing strength in

  demand from North America for at least two years and I’m happy to say that there are no signs

  of a slowdown.” Defendant Liberty represented that this purported “strength in demand” was

  “also benefiting itineraries in Europe.” He also confirmed that, in Europe, “[b]ookings were

  similar to the same time last year over the past three months and had been up nicely during

  Wave.”




  5
    Royal Caribbean Reports Record 2019 Results, Royal Caribbean Group (Feb. 4, 2020),
  https://www.rclinvestor.com/press-releases/release/?id=1456
  6
    See Royal Caribbean Cruises Ltd. CEO Richard Fain on Q4 2019 Results – Earnings Call
  Transcript (Feb. 4, 2019), https://seekingalpha.com/article/4321303-royal-caribbean-cruises-ltd-
  rcl-ceo-richard-fain-on-q4-2019-results-earnings-call-transcript.

         {00401996;1 }                            12
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 13 of 28




         43.      In response to these statements about “non-China booking[s],” an analyst asked if

  the Company could “elaborate . . . on that in terms of what [they] have seen with bookings or

  cancellations in the last week.” Defendant Bayley, CEO of Royal Caribbean International,

  responded: “we’re kind of pleased with what we’re seeing in all of our markets around the

  world with of course the exception of what’s occurring in China.” Despite consumer worries

  about COVID-19, Bayley assured investors that they had received little concern over the virus

  from trade partners and customers and that “any issue related to the virus is relatively small.”

         44.      Defendant Liberty added:

         “Our commentary or my commentary around the booking environment is really
         what we’re seeing to date. So when we think about being in a strong reposition,
         load factor position, our commentary or strength around North America’s demand
         for North American products and European products, on the positive commentary
         about Europe is all kind of incorporating what we’ve been seeing. If you
         actually look at our 2020 bookings since our last call our booking activity is up
         6% versus a person at that point in time. So if you take out the Coronavirus just
         for a moment what you’re seeing is really kind of continued strength in demand
         for our brand and for our products.”

         45.      In addition to the misstatements about customer bookings during the earnings call

  on February 4, 2020, Defendants misled investors regarding the Company’s safety protocols and

  exposure to the virus. For example, Defendant Fain stated: “[i]n conjunction with CLIA, our

  industry trade group, we have initiated strong safeguards to help contain the spread of the

  disease and to protect our guests and crew.” He assured investors that “[a]ll these steps that we’re

  taking and others are taking are expected to ultimately contain the virus, but we don’t know how

  long that will take.” Downplaying the risk of the virus to the business, especially one as serious

  as COVID-19, Defendant Bayley stated that the Company is “taking a series of what we believe

  to be very prudent and sensible actions that will not entirely eliminate the risk but massively

  minimize this risk.”




         {00401996;1 }                            13
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 14 of 28




         46.      On or around February 7, 2020, four passengers disembarking from one of the

  Company’s cruise ships in New Jersey displayed COVID-19 symptoms and were subsequently

  tested. In response, the Company stated: “we are closely monitoring developments regarding

  coronavirus and have rigorous medical protocols in place onboard our ships.”7 Further, the

  Company assured that “[i]n alignment with new stricter CDC protocols, we are tightening our

  measures to protect guests and crew. These steps are intentionally conservative.”8

         47.      The statements referenced in ¶¶ 40-46 were materially false and/or misleading

  statements and failed to disclose material adverse facts about the Company’s decrease in bookings

  outside China and its inadequate policies and procedures to prevent the spread of COVID-19 on

  its ships. Specifically, regarding global bookings, Royal Caribbean made statements that: (1)

  misled investors to believe that any issue related to COVID-19 was relatively insignificant; (2)

  falsely assured investors that bookings outside China were strong with no signs of a slowdown;

  and (3) failed to disclose that the Company was experiencing material declines in bookings

  globally because of customer concerns over COVID-19.              Additionally, regarding safety

  procedures, the Company made statements that: (1) falsely assured investors that it implemented

  rigorous safety protocols; (2) such protocols were expected to ultimately contain the spread of the

  virus; and (3) failed to disclose that its ships were following grossly inadequate protocols that

  would foster the spread of COVID-19 and pose a substantial risk to passengers and crews.




  7
    Coronavirus concern: 4 passengers from New Jersey cruise ship being evaluated; all others
  cleared, ABC 7 (Feb. 7, 2020), https://abc7chicago.com/coronavirus-coronoavirus-fear-cruise-
  ship-anthem-of-the-seas/5910452/
  8
    Elisha Fieldstadt, Coronavirus leads Royal Caribbean to bar Chinese, Hong Kong, and Macau
  passport holders, NBC News (Feb. 7, 2020, 8:04 AM), https://www.nbcnews.com/health/health-
  news/royal-caribbean-cruise-passengers-n-j-screened-coronavirus-4-taken-n1132266

         {00401996;1 }                            14
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 15 of 28




                                    The Truth Begins to Emerge

         48.      On February 13, 2020, Royal Caribbean issued a press release, revealing that

  COVID-19 was having an impact on the Company’s overall bookings. The Company stated that,

  “[w]hile the early impact due to concerns about the coronavirus is mainly related to Asia, recent

  bookings for our broader business have also been softer.” The Company also stated that it had

  cancelled eighteen cruises in Southeast Asia because of recent travel restrictions. These actions

  caused Royal Caribbean to increase the expected 2020 earnings impact of COVID-19 from $0.25

  to $0.65 per share. At the same time, Defendants conditioned investors to believe that its overall

  performance had not yet been impacted by COVID-19 concerns, stating: “[i]f the travel restrictions

  and concerns over the outbreak continue for an extended period of time, they could materially

  impact the company’s overall financial performance.”          Royal Caribbean also continued to

  downplay the virus and misrepresent the adequacy of its health policies, as Defendant Fain stated:

  “[i]t is important that every organization acts responsibly, and we have already taken aggressive

  steps to minimize risk through boarding restrictions and itinerary changes.” He concluded, stating

  that Royal Caribbean’s “focus on public health is unwavering.”9

         49.      On this news, Royal Caribbean’s stock price fell $3.61 per share, or 3.08%, to close

  at $113.62 per share on February 13, 2020.

         50.      On February 25, 2020, the Company filed its 2019 Form 10-K, which reported that

  COVID-19 negatively impacted its global bookings by more than previously represented. The

  report indicated that “measures taken by China and other countries” to control COVID-19, as

  well as “concerns and restrictions over the outbreak are impacting our bookings and are having,

  and are likely to continue to have, a material impact on our overall financial performance.” The


  9
   Royal Caribbean Comments on Coronavirus February 13th 2020, Royal Caribbean Group (Feb.
  13, 2020), https://www.rclinvestor.com/press-releases/release/?id=1458


         {00401996;1 }                             15
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 16 of 28




  expected impact of the virus was also increased to $0.90 per share. Nonetheless, Defendants

  continued to boast about their safety policies and downplay the risks to the Company by failing to

  disclose the Company’s inadequate procedures to combat the spread of COVID-19 and assuring

  that the Company’s emphasis was on “[p]rotect[ing] the health, safety and security of our guests

  and employees.”10

           51.      On this news, Royal Caribbean’s stock price fell $12.55 per share, or 14.01%, over

  the following two trading sessions to close at $77.00 per share on February 27, 2020.

           52.      On March 10, 2020, Royal Caribbean withdrew its 2020 financial guidance,

  increased its revolving-credit facility by $550 million, and said it would take certain cost-cutting

  actions because of the proliferation of COVID-19. However, Royal Caribbean continued to

  conceal the fact that it could not protect guests and crew and the Company was at a heightened

  risk of ultimately having to cease all operations, while stating that it “[is] taking these

  [extraordinary] steps to manage the company prudently and conservatively.” Defendant Fain

  personally endorsed the Company’s actions, stating that he was “proud of the work [his] teams are

  doing to address this unprecedented situation.”

           53.      On this news, Royal Caribbean’s stock price fell $7.30 per share, or 14.13%, to

  close at $44.37 per share on March 11, 2020.

           54.      Then, on March 11, 2020, Carnival announced a 60-day suspension of all its

  operations, prompting concern that Royal Caribbean’s safety procedures were not as “aggressive”

  as they previously led on and that the Company too would soon follow suit. On the same day,

  Royal Caribbean cancelled two cruises, stating: “[d]ue to developments related to coronavirus

  (COVID-19) . . . we have made the decision to cancel our March 16th sailing for Jewel of the Seas,



  10
       Royal Caribbean Cruises Ltd., Annual Report (Form 10-K) (Feb. 25, 2020).


           {00401996;1 }                            16
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 17 of 28




  as well as all April sailings for Quantum of the Seas.” Still, however, the Company’s Azamara

  cruise line attempted to incentivize bookings on the same day by offering a new travel insurance

  program while assuring that “the safety and health of our guests is our top priority, therefore we’re

  making it easy for them to plan now, or in the future.”

         55.      On this news, Royal Caribbean’s stock price fell $14.10 per share, or 31.78%, to

  close at $30.27 per share on March 12, 2020.

         56.      On March 13, 2020, the Company announced further cancellations. On that day,

  Royal Caribbean “announced that it is suspending cruising in the United States for 30 days.”

  Then, on March 14, 2020, the Company announced via press release that it was required to broaden

  its prior cancellations, stating that “[g]iven global public health circumstances, Royal Caribbean

  Cruises Ltd. has decided to suspend the sailings of our fleet globally.” However, the Company

  failed to disclose that a 30-day suspension was unrealistic and impossible given Royal Caribbean’s

  inability to control the virus on its ships, stating that “as with our announcement yesterday

  regarding U.S. sailings, we expect to return to service on April 11, 2020.”

         57.      On this news, Royal Caribbean’s stock price fell $2.39 per share, or 7.39%, to close

  at $29.94 per share on March 16, 2020.

         58.      Then, on March 16, 2020, Royal Caribbean announced that the spread of COVID-

  19 had forced the Company to suspend additional cruises, extending beyond April 11, 2020. The

  Company announced: “[w]hile our goal is to resume general operations on April 11, some regions

  have closed their ports to cruise ship travel. As a result, we must unfortunately cancel our Jewel

  of the Seas, April 19-May 3 sailings, and Spectrum of the Seas, April 2020 sailings.”

         59.      On this news, Royal Caribbean’s stock price fell $2.28 per share, or 7.62%, to close

  at $27.66 per share on March 17, 2020.




         {00401996;1 }                             17
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 18 of 28




         60.      Finally, the full impact of Royal Caribbean’s false and misleading statements

  and/or omissions was revealed, as analysts downgraded the Company’s stock and slashed their

  price targets, reflecting the true value of Royal Caribbean stock. On March 18, 2020, prior to the

  opening of the stock market, Stifel cut its one-year price target on Royal Caribbean from $161 to

  $40.

         61.      On this news, Royal Caribbean’s stock price fell $5.33 per share, or 19.27%, to

  close at $22.33 per share on March 18, 2020.

                                 Post-Class Period Developments

         62.      The inadequacy of Royal Caribbean’s safety procedures came out, in part, from a

  series of lawsuits filed against the Company after the Class Period. On April 14, 2020, over a

  thousand crew members employed by the Company filed a class action lawsuit alleging that the

  Company “glaringly failed” to protect its crew members, leading to hundreds of COVID-19 cases.

  Specifically, the complaint alleges that the Company allowed parties, mandated participation in

  drills, and failed to timely quarantine crew members. The complaint further asserts that the

  Company did not provide crew members with masks or observe social distancing.

         63.      On May 5, 2020, the family of a crew member who died after contracting the

  disease on the Company’s Symphony of the Seas ship filed a wrongful death lawsuit against the

  Company. The lawsuit alleges, among other things, that the Company failed to follow bare

  minimum safety protocols on its ships such as social distancing and providing masks and gloves

  for crew members. Additionally, the Company allowed the crew to hold parties and required

  participation in drills, even after the Company ceased all operations. The lawsuit further alleges

  that the Company unreasonably delayed bringing the crew member ashore to a hospital, leaving

  him stranded on the ship while relying on additional oxygen.




         {00401996;1 }                           18
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 19 of 28




                                UNDISCLOSED ADVERSE FACTS

         64.      At all relevant times, the market for Royal Caribbean securities was open, well-

  developed, and efficient.    As a result of Defendants’ false and misleading statements and

  omissions, Royal Caribbean securities traded at artificially inflated prices during the Class Period.

  Plaintiff and other members of the Class purchased or otherwise acquired the Company’s securities

  relying upon the integrity of the market price of the Company’s securities and market information

  relating to Royal Caribbean, and have been damaged thereby.

         65.      During the Class Period, Defendants materially misled the investing public, thereby

  purposely inflating the price of Royal Caribbean’s securities by publicly issuing false and/or

  misleading statements and/or omitting to disclose material facts necessary to make Defendants’

  statements, as set forth herein, not false and/or misleading. These statements and omissions were

  materially false and/or misleading in that they failed to disclose material adverse information

  and/or misrepresented the truth about Royal Caribbean’s business, operations, prospects, and risks

  as alleged herein.

         66.      At all relevant times, the material misrepresentations and omissions particularized

  in this Complaint directly or proximately caused, or were a substantial contributing cause, of the

  damages sustained by Plaintiff and other members of the Class. As described herein, during the

  Class Period, Defendants made, or caused to be made, a series of materially false and/or misleading

  statements about Royal Caribbean’s global bookings and safety protocols relating to the

  proliferation of COVID-19. These material misstatements and/or omissions had the cause and

  effect of creating in the market an unrealistically positive assessment of the Company and its

  financial well-being and prospects, thus causing the Company’s securities to be overvalued and

  artificially inflated at all relevant times. Defendants’ materially false and/or misleading statements




         {00401996;1 }                             19
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 20 of 28




  during the Class Period resulted in Plaintiff and other members of the Class transacting in the

  Company’s securities at artificially inflated prices, thus causing the damages complained of herein.

                           ADDITIONAL SCIENTER ALLEGATIONS

         67.      During the Class Period, as alleged herein, the Defendants acted with scienter in

  that the Defendants knew or were reckless as to whether the public documents and statements

  issued or disseminated in the name of the Company during the Class Period were materially false

  and misleading; knew or were reckless as to whether such statements or documents would be

  issued or disseminated to the investing public; and knowingly and substantially participated or

  acquiesced in the issuance or dissemination of such statements or documents as primary violations

  of the federal securities laws.

         68.      The Defendants permitted Royal Caribbean to release these false and misleading

  statements and failed to file the necessary corrective disclosures, which artificially inflated the

  value of the Company’s securities.

         69.      As set forth herein, the Defendants, by virtue of their knowledge reflecting the true

  impact COVID-19 was having on their business, their control over, receipt, and/or modification of

  Royal Caribbean’s allegedly materially misleading statements and omissions, and/or their

  positions with the Company that made them privy to confidential information concerning the

  Company’s bookings and safety protocols, participated in the fraudulent scheme alleged herein.

         70.      The Defendants are liable as participants in a fraudulent scheme and course of

  conduct that operated as a fraud or deceit on those who purchased or otherwise acquired Royal

  Caribbean securities by disseminating materially false and misleading statements and/or

  concealing material adverse facts. The scheme deceived the investing public regarding Royal

  Caribbean’s business, operations, risks, and the intrinsic value of Royal Caribbean securities and




         {00401996;1 }                             20
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 21 of 28




  caused Plaintiff and members of the Class to transact in Royal Caribbean securities at artificially

  inflated prices.

                                 LOSS CAUSATION/ECONOMIC LOSS

          71.        During the Class Period, as detailed herein, Defendants made false and misleading

  statements and engaged in a scheme to deceive the market and a course of conduct that artificially

  inflated the prices of Royal Caribbean securities, and operated as a fraud or deceit on Class Period

  purchasers of Royal Caribbean securities by misrepresenting the Company’s business and

  exposure to COVID-19. Later, when Defendants’ prior misrepresentations and fraudulent conduct

  became known to the market, the price of Royal Caribbean’s securities declined as the prior

  artificial inflation came out of the price over time. As a result of their purchases of Royal

  Caribbean securities during the Class Period, Plaintiff and other members of the Class suffered

  economic loss, i.e., damages, under the federal securities laws.

    APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD ON THE MARKET

          72.        Plaintiff will rely upon the presumption of reliance established by the fraud-on-the-

  market doctrine in that, among other things:

                     (a)    Defendants made public misrepresentations or failed to disclose material

  facts during the Class Period;

                     (b)    the omissions and misrepresentations were material;

                     (c)    the Company’s securities traded in an efficient market;

                     (d)    the misrepresentations alleged would tend to induce a reasonable investor

  to misjudge the value of the Company’s securities; and

                     (e)    Plaintiff and other members of the Class purchased or otherwise acquired

  Royal Caribbean securities between the time Defendants misrepresented or failed to disclose




          {00401996;1 }                               21
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 22 of 28




  material facts and the time the true facts were disclosed, without knowledge of the misrepresented

  or omitted facts.

         73.      At all relevant times, the markets for Royal Caribbean securities were efficient for

  the following reasons, among others:

                  (a)    Royal Caribbean filed periodic public reports with the SEC;

                  (b)    Royal Caribbean regularly communicated with public investors via

  established market communication mechanisms, including through regular disseminations of press

  releases on the major news wire services and through other wide-ranging public disclosures, such

  as communications with the financial press, securities analysts, and other similar reporting

  services;

                  (c)    Royal Caribbean was followed by several securities analysts employed by

  major brokerage firm(s) who wrote reports that were distributed to the sales force and certain

  customers of their respective brokerage firm(s) and that were publicly available and entered the

  public marketplace; and

                  (d)    Royal Caribbean securities were actively traded in an efficient market.

         74.      As a result of the foregoing, the market for Royal Caribbean securities promptly

  digested current information regarding Royal Caribbean from publicly available sources and

  reflected such information in Royal Caribbean’s share price. Under these circumstances, all those

  who purchased or otherwise acquired Royal Caribbean securities during the Class Period suffered

  similar injury through their purchase of Royal Caribbean securities at artificially inflated prices,

  and the presumption of reliance applies.




         {00401996;1 }                             22
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 23 of 28




         75.      Further, to the extent that the Defendants concealed or improperly failed to disclose

  material facts with regard to the Company, Plaintiff is entitled to a presumption of reliance in

  accordance with Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128, 153 (1972).

                                         NO SAFE HARBOR

         76.      The statutory safe harbor provided for forward-looking statements under certain

  circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

  The statements alleged to be false and misleading herein all relate to then-existing facts and

  conditions. In addition, to the extent certain of the statements alleged to be false may be

  characterized as forward looking, they were not identified as “forward-looking statements” when

  made and there were no meaningful cautionary statements identifying important factors that could

  cause actual results to differ materially from those in the purportedly forward-looking statements.

  In the alternative, to the extent that the statutory safe harbor is determined to apply to any forward-

  looking statements pleaded herein, Defendants are liable for those false forward-looking

  statements because at the time each of those forward-looking statements were made, the speaker

  had actual knowledge that the forward-looking statement was materially false or misleading,

  and/or the forward-looking statement was authorized or approved by an executive officer of Royal

  Caribbean who knew that the statement was false when made.

                         PLAINTIFF’S CLASS ACTION ALLEGATIONS

         77.      Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

  of Civil Procedure on behalf of all persons and entities that purchased or otherwise acquired Royal

  Caribbean securities during the Class Period. Excluded from the Class are: Defendants; the

  officers and directors of the Company during the Class Period (the “Excluded D&Os”); members

  of Defendants’ and the Excluded D&Os’ immediate families; the subsidiaries and affiliates of the

  Company, including the Company’s employee retirement and benefit plan(s) and their participants


         {00401996;1 }                              23
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 24 of 28




  or beneficiaries, to the extent they made purchases through such plan(s); and any entity in which

  Defendants or the Excluded D&Os have or had a controlling interest; and the legal representatives,

  heirs, successors or assigns of any excluded person or entity.

         78.      The members of the Class are so numerous that joinder of all members is

  impracticable. The disposition of their claims in a class action will provide substantial benefits to

  the parties and the Court.

         79.      There is a well-defined community of interest in the questions of law and fact

  involved in this case. Questions of law and fact common to the members of the Class which

  predominate over questions which may affect individual Class members include:

                  (a)    Whether the Exchange Act was violated by Defendants;

                  (b)    Whether Defendants omitted and/or misrepresented material facts;

                  (c)    Whether Defendants’ statements omitted material facts necessary in order

  to make the statements made, in light of the circumstances under which they were made, not

  misleading;

                  (d)    Whether Defendants knew or recklessly disregarded that their statements

  were false and misleading;

                  (e)    Whether the price of Royal Caribbean securities was artificially inflated;

  and

                  (f)    The extent of damage sustained by Class members and the appropriate

  measure of damages.

         80.      Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class

  sustained damages from Defendants’ wrongful conduct.




         {00401996;1 }                             24
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 25 of 28




         81.      Plaintiff will adequately protect the interests of the Class and has retained counsel

  experienced in securities class action litigation. Plaintiff has no interests that conflict with those

  of the Class.

         82.      A class action is superior to other available methods for the fair and efficient

  adjudication of this controversy.

                                               COUNT I

   (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                      Against All Defendants)

         83.      Plaintiff repeats and realleges each and every allegation contained in the foregoing

  paragraphs as if fully set forth herein.

         84.      During the Class Period, Defendants disseminated or approved the false statements

  specified above, which they knew or recklessly disregarded were misleading in that they contained

  misrepresentations and failed to disclose material facts necessary in order to make the statements

  made, in light of the circumstances under which they were made, not misleading.

         85.      Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5

  promulgated thereunder in that they:

                  (a)    Employed devices, schemes, and artifices to defraud;

                  (b)    Made untrue statements of material facts or omitted to state material facts

  necessary in order to make the statements made, in light of the circumstances under which they

  were made, not misleading; or

                  (c)    Engaged in acts, practices, and a course of business that operated as a fraud

  or deceit upon Plaintiff and others similarly situated in connection with their purchases of Royal

  Caribbean securities during the Class Period.




         {00401996;1 }                             25
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 26 of 28




         86.      Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

  the market, they paid artificially inflated prices for Royal Caribbean securities. Plaintiff and the

  Class would not have purchased Royal Caribbean securities at the prices they paid, or at all, if they

  had been aware that the market prices had been artificially and falsely inflated by Defendants’

  misleading statements.

         87.      As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

  other members of the Class suffered damages in connection with their purchases of Royal

  Caribbean securities during the Class Period.

                                               COUNT II

      (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)

         88.      Plaintiff repeats and realleges each and every allegation contained in the foregoing

  paragraphs as if fully set forth herein.

         89.      The Individual Defendants acted as controlling persons of Royal Caribbean within

  the meaning of Section 20(a) of the Exchange Act. By virtue of their positions and their power to

  control public statements about Royal Caribbean, the Individual Defendants had the power and

  ability to control the actions of Royal Caribbean and its employees. By reason of such conduct,

  Defendants are liable pursuant to Section 20(a) of the Exchange Act.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment as follows:

         A.       Determining that this action is a proper class action, designating Plaintiff as Lead

  Plaintiff and certifying Plaintiff as a Class representative under Rule 23 of the Federal Rules of

  Civil Procedure and Plaintiff’s counsel as Lead Counsel;




         {00401996;1 }                             26
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 27 of 28




           B.       Awarding compensatory damages in favor of Plaintiff and the other Class members

  against all Defendants, jointly and severally, for all damages sustained as a result of Defendants’

  wrongdoing, in an amount to be proven at trial, including interest thereon;

           C.       Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

  this action, including counsel fees and expert fees; and

           D.       Awarding such equitable/injunctive or other relief as deemed appropriate by the

  Court.

                                            JURY DEMAND

           Plaintiff demands a trial by jury.

  DATED: October 27, 2020                               Respectfully submitted,

                                                        SHEPHERD, FINKELMAN, MILLER &
                                                        SHAH, LLP

                                                        /s/Jayne A. Goldstein
                                                        Jayne A. Goldstein
                                                        1625 N. Commerce Parkway, Suite 320
                                                        Fort Lauderdale, FL 33326
                                                        Telephone: (954) 515-0123
                                                        Facsimile: (866) 300-7367
                                                        jgoldstein@sfmslaw.com

                                                        POMERANTZ LLP
                                                        James M. LoPiano
                                                        (pro hac vice application forthcoming)
                                                        600 Third Avenue, 20th Floor
                                                        New York, New York 10016
                                                        Telephone: (212) 661-1100
                                                        Facsimile: (917) 463-1044
                                                        jlopiano@pomlaw.com

                                                        BRONSTEIN, GEWIRTZ &
                                                        GROSSMAN, LLC
                                                        Peretz Bronstein
                                                        (pro hac vice application forthcoming)
                                                        60 East 42nd Street, Suite 4600
                                                        New York, New York 10165
                                                        Telephone: (212) 697-6484


           {00401996;1 }                           27
Case 1:20-cv-24407-PCH Document 1 Entered on FLSD Docket 10/27/2020 Page 28 of 28




                                            Facsimile: (212) 697-7296
                                            peretz@bgandg.com

                                            Attorneys for Plaintiff




        {00401996;1 }                  28
